Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	The Amendments and Remarks filed on 04/21/2022 in response to the Office Action of 01/10/2022 are acknowledged and have been entered.
	Claims 1-22 are currently pending and presented for examination on the merits.
	Claims 1-5 are amended by applicant.
	Claims 6-22 are new.
Rejections Withdrawn
	The rejections under 35 U.S.C. 103 are withdrawn in view of amendment “(b) measuring a level of cell free nucleosomes, an epigenetic feature or a cell free nucleosome, or both in a blood, serum or plasma sample obtained from the patient;…”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) an abstract idea, specifically, the correlation between colorectal cancer (CRC) and levels of the recited biomarker expression in a patient positive for fecal occult blood and referring the patient for a colonoscopy.  This judicial exception is not integrated into a practical application because the claims do not recite more than the judicial exemption (abstract idea). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not  have steps beyond the abstract ideas of identifying, measuring, and referring.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of
determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance
requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 – Following a determination of the broadest reasonable interpretation of a claim, is
the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to
the inquiry is “Yes”, the analysis moves on to step 2A.
Step 2A – A two-prong analysis. For prong one, does the claim recite an abstract idea,
law of nature, or natural phenomenon? If “Yes”, the analysis proceeds to prong two, which asks
whether the claim recites additional elements that integrate the judicial exception into a practical
application. If “No”, the analysis moves on to step 2B.
Step 2B – Does the claim recite additional elements that amount to significantly more
than the judicial exception? If “No”, the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes”.
With respect to prong one of Step 2A, the answer is “Yes”, because as indicated above,
the claims are drawn to a natural phenomenon, specifically, correlating CRC and levels of recited biomarkers in blood of a patient positive for fecal occult blood and referring for a colonoscopy.
With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite steps of obtaining a blood sample from a patient positive for fecal occult blood and measuring levels of one or more moieties and referring patient for colonoscopy, wherein moiety is selected from a cell free nucleosome, an epigenetic feature of a cell free nucleosome, or both.
Said limitations do not integrate the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore, the answer to prong two of the Step 2A analysis is “No”.
With respect to Step 2B, as indicated above, the claims recite steps of identifying a
patient positive for fecal occult blood, detecting the presence of one or more moieties, and referring the patient for colonoscopy if indicated by results of levels of moieties in the patient.
However, these steps were well-understood, routine, and conventional data gathering steps that
were practiced by investigators prior to Applicant’s invention. These steps do not amount to
additional elements that amount to significantly more than the recited judicial exception.
Accordingly, the answer to the Step 2B analysis is “No”, and therefore the claims are not eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tóth et al (Circulating cell-free nucleic acids as biomarkers in colorectal cancer screening and diagnosis, Expert Review of Molecular Diagnostics, 2016, pgs. 1-14), in view of USPSTF (Screening for Colorectal Cancer, Understanding Task Force Recommendations, June 2016, pgs. 1-4), and further in view of Mowat et al (Faecal haemoglobin and faecal calprotectin as indicators of bowel disease in patients presenting to primary care with bowel symptoms, 2016;65: pgs. 1463–1469). 
With regard to claim 1, Tóth et al teaches a method for screening cancer patients using elevated nucleosome levels [Right column, pg. 8]. Tóth et al further teaches the nucleosome in a blood [Right column, pg. 8]. Tóth et al further teaches the use of nucleosomes to indicate the presence of colorectal cancer when elevated above a control level determined by 63 control patients [Right column, pg. 8]. Tóth et al further teaches measuring the nucleosomes [Right column, pg. 8]. Tóth et al further teaches the use of fecal occult blood as the most frequently used noninvasive method for detecting colorectal cancer [Left column, pg. 2]. 
Tóth et al does not specifically teach assessing the suitability of a patient for a colonoscopy. However, this deficiency is made up in the teachings of United States Preventive Services Task Force (USPTF).
With regard to claim 1, USPTF teaches that a colonoscopy is performed if any screening test for colorectal cancer is positive [Screening for Colorectal Cancer, pg. 1].
With regard to claim 2, Tóth et al further teaches the fecal test performed on patients fecal samples were guaiac fecal occult blood test (gFOBT) and fecal immunochemical test (FIT) [Left column, pg. 2]. 
Tóth et al does not specifically teach the use of a numerical fecal occult blood results and the use of clinical parameters. However, these deficiencies are made up in the teaching of Mowat et al.
With regard to claim 3, Mowat et al teaches numerical measurement of fecal occult blood from a sample [Results, pg. 1464]. 
Tóth et al does not specifically teach the use of clinical parameters. However, these deficiencies are made up in the teaching of USPSTF.
With regard to claims 4 and 5, USPSTF further teaches the clinical parameters of age being over 50 years of age [Potential Benefits, pg. 2]. 
With regard to claim 6, Tóth et al further teaches the measurement of nucleosomes from serum sample from patients [Left column, pg. 8]. 
Tóth et al does not specifically teach colonoscopy is performed based on the levels of cell free nucleosomes. However, this deficiency is made up in the teachings of USPSTF.
With regard to claim 13, USPSTF teaches that a colonoscopy is performed if any screening test for colorectal cancer is positive [Screening for Colorectal Cancer, pg. 1].
With regard to claim 18, Tóth et al further teaches CEA is the first clinically established blood marker for colorectal cancer, it is not adequate as a screening tool due to its low sensitivity, and should be used only for monitoring after surgical treatment [Right column, pg. 2]
With regard to claim 19, Tóth et al further teaches a method of treating colorectal cancer in a patient [Right column, pg. 8]. Tóth et al further teaches treating colorectal cancer by surgery [Right column, pg. 2]. Tóth et al further teaches the fecal test performed on patients fecal samples were guaiac fecal occult blood test (gFOBT) [Left column, pg. 2]. Tóth et al further teaches the use of nucleosomes to indicate the presence of colorectal cancer when elevated above a control level determined by 63 control patients [Right column, pg. 8].
Tóth et al does not specifically teach assessing the suitability of a patient for a colonoscopy. However, this deficiency is made up in the teachings of United States Preventive Services Task Force (USPTF).
With regard to claim 19, USPTF teaches that a colonoscopy is performed if any screening test for colorectal cancer is positive [Screening for Colorectal Cancer, pg. 1].
With regard to claim 20, Tóth et al further teaches the control subject is a healthy subject and the level of cell free nucleosomes in a positive patient is different than the level in the healthy subject [Right column, pg. 8].
One of ordinary skill in the art, before the effective filing date would have been motivated to use the method of Tóth et al to screen for colorectal cancer by measuring cell free nucleosomes in a patient. Further, to measure the cell free nucleosomes in blood. Further, to combine the teachings of Mowat et al to use a numerical measurement of fecal occult blood from a sample. Further, to combine with the current USPSTF guidance to perform a colonoscopy if any screening test is positive. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tóth et al (Circulating cell-free nucleic acids as biomarkers in colorectal cancer screening and diagnosis, Expert Review of Molecular Diagnostics, 2016, pgs. 1-14), in view of USPSTF (Screening for Colorectal Cancer, Understanding Task Force Recommendations, June 2016, pgs. 1-4) as applied to claims 1-6, 13, and 18-20 above, in view of Holdenrieder et al (Nucleosomes in serum of patients with benign and malignant disease, 2001, Int. J. Cancer (Pred. Oncol.): 95, 114-120), and further in view of Audia et al (Histone Modifications and Cancer, Cold Springs Harb Perspect Biol, 2016, 8, pgs. 1-31).  
The teachings of Tóth et al and USPTF are discussed above. 
Tóth et al and USPSTF do not specifically teach measuring a level of cell free nucleosomes with an agent that binds cell free nucleosomes. However, this deficiency is made up in the teachings of Holdenrieder et al. 
With regard to claims 7-9, Holdenrieder et al teaches measuring cell free nucleosome with an agent that binds cell free nucleosomes by using an ELISA with antibodies to bind to the nucleosomes [Material and Methods, pg. 114]. Holdenrieder et al further teaches using samples serum samples obtained from patients [Patients, pg. 115]. 
Holdenrieder et al does not specifically teach post-translational histone modifications. However, this deficiency is made up in the teachings of Audia et al.
With regard to claims 10-11, and 14-15, Audia et al teaches epigenetic feature of post-translational histone modification [Histone Modification, pg. 4]. 
With regard to claims 12 and 16, Audia et al further teaches post-translational histone modifications from H3K9Me3 in colorectal cancer [Left column, pg. 13, Appendix B]. 
With regard to claims 17, Audia et al further teaches measuring a level of two or more epigenetic features of a cell free nucleosome [Appendix B].
With regard to claims 21-22, Holdenrieder et al further teaches using an ELISA as an agent to bind cell free nucleosomes [Right column, pg. 114]. 
One of ordinary skill in the art, before the effective filing date would have been motivated to use the method of Tóth et al to screen for colorectal cancer by measuring cell free nucleosomes in a patient. Further, to measure the cell free nucleosomes in blood. Further, to combine with the teachings of Holdenrieder et al to use an ELISA to measure the cell free nucleosome, in a patient, with a binding agent. Further, to combine the teachings of Audia et al to identify epigenetic features like post-translational histone modification of H3K9Me3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DENNIS J SULLIVAN/            Examiner, Art Unit 1642   

/MARK HALVORSON/            Primary Examiner, Art Unit 1642